                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

AHKIEZER BENDAN TIMMS,

      Plaintiff,

v.                                            CASE NO. 3:18cv2148-MCR-HTC

T. DEFRANCESCO, et al.,

     Defendants.
________________________________/

                                    ORDER

      This cause is before the Court on consideration upon the Magistrate Judge’s

Report and Recommendation dated August 26, 2019. ECF No. 37. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections. ECF

No. 38.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                  Page 2 of 2


     2.    Defendants’ Second Motion to Quash Summonses and to Dismiss

Complaint, ECF No. 36, is GRANTED.

     3.    Plaintiff’s claims against the Defendants are DISMISSED WITHOUT

PREJUDICE.

     4.    The Clerk shall close the file.

     DONE AND ORDERED this 25th day of September 2019.




                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2148-MCR-HTC
